Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Chang et al. 			:
Application No. 16/016,331			:		Decision on Petition under
Filing Date: June 22, 2018			:		37 C.F.R. § 1.78(c)	
Patent No. 10,726,527				:
Issue Date: July 28, 2020			:	
Attorney Docket No. 020347.030902		:


This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed January 12, 2021.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The issued patent indicates this application claims the benefit of Application No. 62/633,831.

A petition under 37 C.F.R. § 1.78(c) was filed on July 14, 2020.  The petition seeks to replace the benefit claim with a benefit claim to 62/663,831.

The Office issued a decision dismissing the petition on January 8, 2021.  The decision states,

A petition under 37 C.F.R. § 1.78(c) filed after issuance of a patent must a request for a certificate of correction.  The Office notes the petition does not include such a request.

A renewed petition may be filed in response to this decision.  The renewed petition must include the following items:

(1)	A request for a certificate of correction amending the first page of the patent to reflect the new benefit information, and
		(2)	The required fee for the request for a certificate of correction.

The renewed petition and a request for a certificate of correction were filed on January 21, 2021.  The certificate of correction states, “Update Application No. to 62/663,831, filed on April 27, 2018.” 
A certificate of correction should clearly identify the desired change.  In practical terms, a certificate of correction fails to clearly identify a desired change if it is necessary for the Office to consider the content of other papers to identify the desired change.  The language in the certificate of correction filed with the renewed petition fails to clearly identify the desired change.  Therefore, the renewed petition is dismissed.

A new renewed petition and certificate of correction may be filed in response to this decision.  A fee is not required for the new certificate of correction.  The Office recommends the certificate of correction include language similar, or identical, to the following:

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below: On the Title Page

Item [60] under Related U.S. Application Data, delete the paragraph and insert the following:

-Provisional application No. 62/663,831, filed on June 18, 2018-

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.